Citation Nr: 1709670	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-31 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for left hip disability.

5.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This case came before the Board of Veterans' Appeals (Board) on appeal from August 2008, May 2010, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In June 2013, the Veteran testified via videoconference before the undersigned.  A transcript of that hearing has been associated with the claims folder. 

In a July 2014 decision, the Board denied service connection for bilateral pes planus and a right foot disability, to include hammertoes and a bunion, and also denied a compensable disability rating for service-connected callus of the right foot.  The Board remanded the remaining issues then on appeal for further development.  A March 2015 rating decision granted service connection for posttraumatic stress disorder.  Thus, that issue was no longer before the Board.  

In March 2016, the Board remanded the case for compliance with the prior remand requests.  The record now reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).



FINDINGS OF FACT

1.  Right and left knee disabilities did not have their onset in active service or within one year thereafter, and they are not related to active service or service-connected callus of the right foot.

2.  Right and left hip disabilities did not have their onset in active service or within one year thereafter, and they are not related to active service or service-connected callus of the right foot.

3.  A low back disability did not have its onset in active service or within one year thereafter, and it is not related to active service or service-connected callus of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

3.  The criteria for service connection for right hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

4.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

5.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An October 2011 letter notified the Veteran of the criteria for reopening his application to reopen the claim for service connection for a low back disability.  A February 2011 letter notified the Veteran of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  While the Veteran was not specifically informed of the criteria for establishing secondary service connection, the Board finds that he is not prejudiced by such omission.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Because of his assertions indicating that his service-connected right foot callus caused or aggravated his claimed disabilities, the Board finds that he had actual knowledge of the criteria for establishing service connection on a secondary basis.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard, 4 Vet. App. 384.  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his low back disability in April 2010.  However, as the examiner did not provide an opinion on whether the low back disability was caused or aggravated by the service-connected right foot callus, the Board requested another opinion which was obtained in May 2016.  The Board finds that examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

VA also obtained an opinion on the etiology of Veteran's bilateral knee and bilateral hip disabilities in September 2012.  However, as the examiner did not provide an opinion on whether the disabilities were aggravated by the service-connected right foot callus, the Board requested another opinion which was obtained in May 2016.  The Board finds that examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this case, the Veteran asserts that his bilateral knee, bilateral hip, and low back disabilities are due to his in-service duties aboard a ship.  Alternatively, he asserts that his disabilities are secondary to his service-connected right foot callus.

The service treatment records show that in December 1969 the Veteran complained of non-radiating low back pain that increased with extension but not with flexion.  Examination revealed paraspinal muscle spasms.  X-rays were negative.  He was placed on light duty and prescribed pain medication.  In April 1970 he complained of malaise, fever, and low back pain and was diagnosed with influenza.  A May 1972 separation examination report reflects no problems with the low back or knees and hips and evaluation of the spine and lower extremities was normal.  Then, at a January 1976 examination during Reserve service, he did not report any problems with the knees, hips, or low back, specifically denying recurrent back pain and a "trick" or locked knee as well as foot trouble.  Evaluation at that time also revealed a normal spine and lower extremities.

Given the above, the Board finds that the Veteran's bilateral knee and bilateral hip disabilities did not have their onset in active service.  With no evidence dated within one year after discharge from service, and the January 1976 Reserve examination three years later showing no relevant complaints or findings, the Board also finds that the knee and hip disabilities did not have their onset within one year after service.  The first documentation indicative of knee and hip disabilities is in 2003.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While there is a complaint of low back pain in service in December 1969, there are no further complaints or findings of a low back disability, aside from that associated with the flu, to include at the May 1972 separation examination.  Thus, while the Veteran may have injured his low back in 1969, there is no evidence of a chronic disability of the low back in service due to that injury.  There is also no evidence of back problems dated within one year after discharge from service, and the January 1976 Reserve examination three years later revealed no relevant complaints or findings.  Thus, the Board finds that a low back disability did not have its onset in active service or within one year thereafter.  The first documentation of a low back disability is in 1981.  As noted, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Id.  

The Board also finds that the Veteran's bilateral knee and bilateral hip disabilities are not related to active service or service-connected right foot callus.  There is no medical opinion relating his knee and hip disabilities to active service or the right foot callus.  In September 2012, a VA examiner opined that the Veteran's knee and hip disabilities were not caused by his right foot callus, indicating that he developed knee and hip disabilities while he had a normal gait.  In May 2016, another VA examiner opined that the Veteran's knee and hip disabilities were not caused or aggravated by his right foot callus, indicating that he developed knee and hip pain before his alteration in gait.  That examiner further noted that the alteration in gait was not due to the right foot callus but rather back and hip disabilities.  Similarly, in December 2009, another VA examiner had noted that the alteration in gait was due to knee and hip disabilities.

The Board also finds that the Veteran's low back disability is not related to active service or service-connected right foot callus.  In a September 2009 letter, a private physician opined that the low back disability was related to injuries in service.  The physician noted the December 1969 service treatment record showing complaints of low back pain and the Veteran's current report of having continuing back pain during the remainder of service as well as after service while working as a printer's apprentice.  However, the Board reiterates that there is no objective evidence of a continuing disability of the low back during or since service.  Moreover, in April 2010, a VA examiner opined that the low back disability was not caused by or a result of any incident in service, indicating that the disability was due to rigorous post-service work as a printer, which the private physician did not consider.  The examiner noted that while the Veteran initially served as a deck hand performing heavy manual labor, he served the majority of his four years as a signalman which did not involve as much manual labor.  As the examiner considered all of the evidence in the claims folder, including the Veteran's in-service duties and post-service employment, the Board finds the examiner's opinion to be of greater probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  In May 2016, another VA examiner opined that the Veteran's low back disability was not caused or aggravated by his service-connected right foot callus, indicating that the Veteran developed low back pain before his alteration in gait.  The examiner further noted that the alteration in gait was not due to the right foot callus but rather back and hip disabilities.  As already noted, a December 2009 examiner had also noted that the alteration in gait was not due to the callus.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous pain in the knees, hips, and low back since active service, he is not found to be credible.  He did not complain of any problems with his knees, hips, or low back during his separation examination and examination at that time revealed a normal spine and lower extremities.  There is also no medical evidence of the disorders after discharge until 9 years later for the low back and 30 years later for the knees and hips.  Lastly, if the Veteran had experienced knee, hip, and low back problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in 1993 for the low back and January 2011 for the knees and hips.  

While lay statements from the Veteran's ex-wife and a former employer received in August 1993 recall the Veteran having foot and back problems from 1971 to 1978 and 1973 to 1981, respectively, their recall of events 10 to 20 years earlier is of limited probative value.  See Hayes, 9 Vet. App. 67.  Moreover, a VA examiner has indicated that any back problems the Veteran may have experienced at that time was due to his then rigorous work as a printer.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disabilities.  As discussed, the more probative medical evidence shows that his disabilities are not related to active service or service-connected right foot callus.

In conclusion, service connection for bilateral knee, bilateral hip, and low back disabilities is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for right hip disability is denied.

Service connection for left hip disability is denied.

Service connection for low back disability is denied.




____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


